UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                          Submitted September 13, 2005
                           Decided September 14, 2005

                                      Before

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. MICHAEL S. KANNE, Circuit Judge

                 Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-1600

UNITED STATES OF AMERICA,                   Appeal from the United States
    Plaintiff-Appellee,                     District Court for the Western District
                                            of
      v.                                    Wisconsin

ARMANDO REYES-CAMPOS,                       No. 04-CR-161-S-01
    Defendant-Appellant.
                                            John C. Shabaz,
                                            Judge.

                                    ORDER

       Mexican citizen Armando Reyes-Campos was removed from the United
States in July 2003, just days after Wisconsin paroled him to immigration
authorities. He reentered the United States in October 2003 and made his way
back to Wisconsin, where police stopped him for a traffic violation in May 2004.
State authorities first revoked his parole and returned Reyes-Campos to prison, and
then in December 2004 he pleaded guilty in federal court to being in the United
States without permission after his removal. See 8 U.S.C. § 1326(a). In February
2005 the district court sentenced him to 70 months’ imprisonment, to run
consecutively to the Wisconsin sentence. Reyes-Campos filed a notice of appeal, but
his appointed counsel moves to withdraw because he cannot discern a nonfrivolous
basis for the appeal. See Anders v. California, 386 U.S. 738 (1967). We invited
No. 05-1600                                                                   Page 2

Reyes-Campos to comment on counsel’s motion, see Cir. R. 51(b), but he has not
done so. Our review is limited to the potential issues counsel has identified.
See United States v. Tabb, 125 F.3d 583, 584 (7th Cir. 1997).

       To start, we note counsel’s representation that Reyes-Campos has not
expressed a desire to have his guilty plea set aside. Accordingly, counsel
appropriately avoids any discussion of the plea colloquy or the voluntariness of
Reyes-Campos’ guilty plea. See United States v. Knox, 287 F.3d 667, 670-71 (7th
Cir. 2002).

       That leaves only the sentence, and counsel first questions whether Reyes-
Campos might have a nonfrivolous issue based on United States v. Booker, 125
S. Ct. 738 (2005). Counsel explains that a Booker argument would be frivolous
because the district court, in choosing an appropriate sentence, correctly calculated
the advisory guideline range and considered that range along with the other factors
in 18 U.S.C. § 3553(a). We agree. See United States v. Alburay, 415 F.3d 782, 786-
87 (7th Cir. 2005); United States v. Dean, 414 F.3d 725, 728 (7th Cir. 2005). And
since the sentence imposed is at the low end of the 70- to 87-month guideline range,
we also conclude that it would be frivolous for Reyes-Campos to argue on this record
that the sentence is unreasonable. See United States v. Bryant, 2005 WL 2000981,
at *5 (7th Cir. Aug. 22, 2005); United States v. Mykytiuk, 415 F.3d 606, 608 (7th
Cir. 2005).

       Counsel also questions whether Reyes-Campos might argue that the district
court should have run his federal sentence concurrently with the remainder of his
Wisconsin prison term. A district court has discretion to impose a federal sentence
consecutively to an undischarged state sentence, see 18 U.S.C. § 3584(a);
Romandine v. United States, 206 F.3d 731, 737 (7th Cir. 2000), and here the court
explicitly opted for a consecutive term because of the perceived need to “provide an
incremental penalty, protect the community, and afford adequate deterrence to
criminal conduct.” Reyes-Campos had promised the probation officer he would
return again if removed from the United States after his release from federal
prison; that vow shows that any disagreement with the court’s application of
§ 3584(a) would be frivolous.

      Accordingly, we GRANT counsel's motion to withdraw and DISMISS this
appeal.